         Case 2:18-cr-00265-LRH-EJY Document 55 Filed 07/13/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00265-LRH-EJY

12                  Plaintiff,                                   ORDER APPROVING
                                                             STIPULATION TO CONTINUE
13          v.
                                                               SENTENCING HEARING
14   DESHONE ORR,                                                   (Fifth Request)

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Christopher Burton, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Deshone Orr, that the
21   Sentencing Hearing currently scheduled on July 16, 2020 at 10:00 am, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than forty-five (45) days.
23          This Stipulation is entered into for the following reasons:
24          1.      On July 8, 2020, the parties filed a Supplemental Joint Status Report advising
25   the Court that they believed there was a basis to proceed with sentencing in this case on July
26   16, 2020, in order to avoid “serious harm to the interest of justice.” ECF No. 53. The parties
         Case 2:18-cr-00265-LRH-EJY Document 55 Filed 07/13/20 Page 2 of 3




 1   submitted that the instant federal sentencing needed to take place so that Orr could proceed with
 2   his state sentencing hearing. However, after submitting the Supplement, Orr was finally able to
 3   get sentenced at the state via videoconference. Therefore, the parties reasoning as outlined in
 4   the supplemental status report is now moot, and the parties can no longer specify reasons as to
 5   why the case cannot be further delayed.
 6          2.      Additionally, on July 9, 2020, Orr contacted defense counsel and advised that
 7   he has questions regarding his upcoming sentencing and expressed a desire to continue the
 8   instant matter and proceed in person rather than in video. Defense counsel is currently out of
 9   the jurisdiction and may not be able to immediately follow up with Orr regarding his lingering
10   concerns. As such, the parties request a continuance of at least 45 days. The requested time
11   will permit defense counsel to confer with Orr.
12          3.      Mr. Orr is currently incarcerated and does not oppose the continuance.
13          This is the fifth request for a continuance of the sentencing hearing.
14          DATED this 10th day of July, 2020.
15
16    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
17
18       /s/ Raquel Lazo                                  /s/ Christopher Burton
      By_____________________________                  By_____________________________
19    RAQUEL LAZO                                      CHRISTOPHER BURTON
      Assistant Federal Public Defender                Assistant United States Attorney
20
21
22
23
24
25
26
                                                       2
         Case 2:18-cr-00265-LRH-EJY Document 55 Filed 07/13/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                                Case No. 2:18-cr-00265-LRH-EJY
 4                  Plaintiff,                                ORDER
 5          v.
 6   DESHONE ORR,
 7                  Defendant.
 8
 9
            IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for
10
     Thursday, July 16, 2020 at 10:00 a.m., be vacated and continued to Tuesday,
11
     September 22, 2020, at 12:30 p.m. before District Judge Hicks in a Las Vegas courtroom to
12
     be announced at a later time.             This is good LRH signature

13
14   DATED this 13th day of July, 2020.
15
16
17
                                               __________________________________
18                                             UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
                                                     3
